Bloodwoeth, J.
1. The venue was shown; the court did not err in any of its rulings on the admission of evidence; the trial judge, during the progress of the case, did not express or intimate his opinion as to what had or had not been proved, or as to the guilt of the accused; nor did the court err in recharging the jury.
2. There was evidence to support the verdict, which has the approval of the trial judge, and no error was committed when the motion for a new trial was overruled.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.